

	

		III

		109th CONGRESS

		1st Session

		S. RES. 327

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Feingold (for

			 himself, Mr. Dodd, and

			 Mr. Leahy) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Remembering and commemorating the lives and

		  work of Maryknoll Sisters Maura Clarke and Ita Ford, Ursuline Sister Dorothy

		  Kazel, and Cleveland Lay Mission Team Member Jean Donovan, who were executed by

		  members of the Armed Forces of El Salvador on December 2,

		  1980.

	

	

		Whereas on December 2, 1980, 4 churchwomen from the United

			 States, Maryknoll Sisters Maura Clarke and Ita Ford, Ursuline Sister Dorothy

			 Kazel, and Cleveland Lay Mission Team Member Jean Donovan, were violated and

			 executed by members of the National Guard of El Salvador;

		Whereas in 1980, Maryknoll Sisters Maura Clarke and Ita

			 Ford were working in the parish of the Church of San Juan Bautista in

			 Chalatenango, El Salvador, providing food, transportation, and other assistance

			 to refugees and Ursuline Sister Dorothy Kazel and Cleveland Lay Mission Team

			 Member Jean Donovan were working in the parish of the Church of the Immaculate

			 Conception in La Libertad, El Salvador, providing assistance and support to

			 refugees and other victims of violence;

		Whereas these 4 churchwomen from the United States

			 dedicated their lives to working with the poor of El Salvador, especially women

			 and children left homeless, displaced, and destitute by the Salvadoran civil

			 war;

		Whereas these 4 churchwomen from the United States joined

			 the more than 70,000 civilians who were murdered during the course of the

			 Salvadoran civil war;

		Whereas on May 23 and May 24, 1984, 5 members of the

			 National Guard of El Salvador, including Subsergeant Luis Antonio Colindres

			 Aleman, Daniel Canales Ramirez, Carlos Joaquin Contreras Palacios, Francisco

			 Orlando Contreras Recinos, and Jose Roberto Moreno Canjura, were found guilty

			 by the Salvadoran courts of the executions of the churchwomen and were

			 sentenced to 30 years in prison, marking the first case in the history of El

			 Salvador where a member of the Salvadoran Armed Forces was convicted of murder

			 by a Salvadoran judge;

		Whereas the United Nations Commission on the Truth for El

			 Salvador was established under the terms of the historic January 1992 Peace

			 Accords that ended El Salvador's 12 years of civil war and was charged to

			 investigate and report to the Salvadoran people on human rights crimes

			 committed by all sides during the course of the civil war;

		Whereas in March 1993, the United Nations Commission on

			 the Truth for El Salvador found that the execution of the 4 churchwomen from

			 the United States was planned and that Subsergeant Luis Antonio Colindres

			 Aleman carried out orders from a superior to execute them, and that then

			 Colonel Carlos Eugenio Vides Casanova, then Director-General of the National

			 Guard and his cousin, Lieutenant Colonel Oscar Edgardo Casanova Vejar, then

			 Commander of the Zacatecoluca military detachment where the murders were

			 committed, and other military personnel knew that members of the National Guard

			 had committed the murders pursuant to orders of a superior and that the

			 subsequent coverup of the facts adversely affected the judicial investigation

			 into the murders of the 4 churchwomen from the United States;

		Whereas the United Nations Commission on the Truth for El

			 Salvador determined that General Jose Guillermo Garcia, then Minister of

			 Defense, made no serious effort to conduct a thorough investigation of

			 responsibility for the murders of the churchwomen;

		Whereas the families of the 4 churchwomen from the United

			 States continue their efforts to determine the full truth surrounding the

			 murders of their loved ones, appreciate the cooperation of United States

			 Government agencies in disclosing and providing documents relevant to the

			 churchwomen's murders, and pursue requests to release to the family members the

			 few remaining undisclosed documents and reports pertaining to this case;

		Whereas the families of the 4 churchwomen from the United

			 States appreciate the ability of those harmed by violence to bring suit against

			 Salvadoran military officers in United States courts under the Torture Victim

			 Protection Act of 1991 (28 U.S.C. 1350 note);

		Whereas the lives of these 4 churchwomen from the United

			 States have, for the past 25 years, served as inspiration for and continue to

			 inspire Salvadorans, Americans, and people throughout the world to answer the

			 call to service and to pursue lives dedicated to addressing the needs and

			 aspirations of the poor, the vulnerable, and the disadvantaged, especially

			 among women and children;

		Whereas the lives of the 4 churchwomen from the United

			 States have also inspired numerous books, plays, films, music, religious

			 events, and cultural events;

		Whereas schools, libraries, research centers, spiritual

			 centers, health clinics, women's and children's programs in the United States

			 and in El Salvador have been named after or dedicated to Sisters Maura Clarke,

			 Ita Ford, Dorothy Kazel, and lay missionary Jean Donovan;

		Whereas the Maryknoll Sisters, headquartered in Ossining,

			 New York, the Ursuline Sisters, headquartered in Cleveland, Ohio, numerous

			 religious task forces in the United States, and the Salvadoran and

			 international religious communities based in El Salvador annually commemorate

			 the lives and martyrdom of the 4 churchwomen from the United States;

		Whereas the historic January 1992 Peace Accords ended 12

			 years of civil war and have allowed the Government and the people of El

			 Salvador to achieve significant progress in creating and strengthening

			 democratic, political, economic, and social institutions; and

		Whereas December 2, 2005, marks the 25th anniversary of

			 the deaths of these 4 spiritual, courageous, and generous churchwomen from the

			 United States: Now, therefore, be it

		

	

		That the Senate—

			(1)remembers and

			 commemorates the lives and work of Sisters Maura Clarke, Ita Ford, and Dorothy

			 Kazel and lay missionary Jean Donovan;

			(2)extends sympathy

			 and support for the families, friends, and religious communities of the 4

			 churchwomen from the United States;

			(3)continues to find

			 inspiration in the lives and work of these 4 churchwomen from the United

			 States;

			(4)calls upon the

			 people of the United States and religious congregations to participate in

			 local, national, and international events commemorating the 25th anniversary of

			 the martyrdom of the 4 churchwomen from the United States;

			(5)recognizes that

			 while progress has been made during the post-war period, the work begun by the

			 4 churchwomen from the United States remains unfinished and social and economic

			 hardships persist among many sectors of Salvadoran society; and

			(6)calls upon the

			 President, the Secretary of State, the Administrator of the United States

			 Agency for International Development, and the heads of other Government

			 departments and agencies to continue to support and collaborate with the

			 Government of El Salvador and with private sector, nongovernmental, and

			 religious organizations in their efforts to reduce poverty and hunger and to

			 promote educational opportunity, health care, and social equity for the people

			 of El Salvador.

			

